Citation Nr: 0201650	
Decision Date: 02/19/02    Archive Date: 02/25/02

DOCKET NO.  94-33 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Fred J. Fleming, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1955 to September 
1957.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of November 1992 by 
the Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, regional office (RO) which denied service 
connection for post-traumatic stress disorder.  The Board 
remanded the case for additional development in April 1996 
and again in January 1997.  In March 1999, the Board issued a 
decision confirming the denial of service connection for 
post-traumatic stress disorder.

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In October 1999, the 
Secretary of Veterans Affairs (Secretary) and the veteran, 
through his attorney, filed a Joint Motion to Remand and to 
stay further proceedings.  The joint motion specified that 
additional development was needed, specifically another 
psychiatric evaluation to definitively determine whether the 
veteran satisfies the criteria for a diagnosis of post-
traumatic stress disorder.  The Court granted that motion in 
November 1999.

Before any action was taken on the Joint Motion to Remand, 
the veteran's attorney requested a hearing before a traveling 
Member of the Board sitting at the RO in Los Angeles 
California.  The Board remanded the case in June 2000 for the 
purpose of scheduling such a hearing.  Subsequently, however, 
the veteran's attorney withdrew his request for such a 
hearing.  The case is now before the Board for further 
appellate review, to include completion of the development 
requested in the Joint Motion.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The law is applicable to both of the veteran's 
claims.  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and implementing regulations.  The RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA and implementing regulations, and it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, a remand is required.  

It is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  However, in an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  As was noted in the Joint Motion, a 
VA psychiatric examination is required.  The new act requires 
that the VA afford a veteran a medical examination or obtain 
a medical opinion when necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2001).  When 
the medical evidence is not adequate, the VA must supplement 
the record by seeking an advisory opinion or ordering another 
examination.  See Littke v. Derwinski, 1 Vet. App. 90 (1991).

The Board also finds that a number of additional areas 
require development, both in regard to the issue of whether 
the veteran has a diagnosis of post-traumatic stress 
disorder, and whether the claimed stressors can be verified.  
With respect to the issue of whether the veteran has post-
traumatic stress disorder, the Board notes that in a letter 
dated in February 2001, the veteran's attorney reported that 
the veteran was currently hospitalized at the domiciliary at 
the VA Medical Center (VAMC) in Temple, Texas.  He requested 
that the medical records from that location be obtained for 
consideration.  The Board further notes that a hospital 
summary from the VAMC in Shreveport, Louisiana, dated in 
April 1997 reflects that the veteran underwent multiple tests 
by a psychologist for the purpose of determining whether he 
had PTSD, but those test reports are not of record.  Under 
the new act, the VA has an obligation to secure records in 
the custody of the Federal government, such as military 
records or VA treatment records, unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  38 U.S.C.A. 
§ 5103A(b)(3) (West Supp. 2001).

The Board also notes that the claims file reflects that the 
veteran receives disability benefits from the Social Security 
Administration.  The VA has an obligation to obtain records 
from the Social Security Administration as they may contain 
information which is relevant to the claim for VA benefits. 
See Collier v. Derwinski, 1 Vet. App. 413 (1991). 

With respect to the issue of whether the claimed stressor has 
been verified, the Board notes that, in a statement in 
support of claim dated in January 1990, the veteran reported 
that his post-traumatic stress disorder started in the 
"Summer of 1955".  He said that while he was stationed in 
Babenhausen, Germany, some of his friends were killed when 
"a tank gun powder exploded."  He said that they were with 
the 267th Field Artillery station.  He listed the names of 8 
people.  The veteran stated that he was also with the 267th 
Field Artillery and transferred to the 36th Field Artillery 
Headquarters.  He did not specifically include any details as 
to his role in this incident.  During a hearing held in July 
1990, the veteran stated that "It happened when I was in 
Germany.  Some friends of mine, they were out on maneuvers, 
training exercise, and what happened while they were out on 
maneuvers, a gunpowder, you see, the explosion in the 
[howitzer] blowed up, you see.  And, during that time, 
afterwards I began to get these symptoms of nightmares of 
this happening, this incident, and awakening at night, and 
having stress, and I thought [an] awful lot of these 
fellows."  Later during the hearing, the veteran denied 
being injured in that incident.  Again, the veteran did not 
specifically state his role in the incident or even whether 
he was also out on the maneuvers when the incident occurred.  

The Board notes that the only item of evidence which arguably 
provides corroboration for the claimed stressor is a copy of 
a morning report dated May 25, 1957, from Battery A, 267th 
Armored Field Artillery Battalion which indicates that two 
servicemen where killed and another wounded when there was a 
malfunction or explosion of a howitzer breech block.  It was 
stated that the permanent station was Babenhausen Germany, 
and the present station was Grafenwohr, Germany.  The names 
of the 3 serviceman listed in the morning report were 
different than the names of the 8 serviceman previously 
provided by the veteran.   

The Board notes that the claims file includes the veteran's 
DD 214 which reflects that his military occupational 
specialty was field communications crewman, with a related 
civilian occupation of lineman.  His last duty assignment as 
of discharge in September 1957 was at the Headquarters 
Battery of the 36th Field Artillery Group.  No additional 
service personnel records are associated with the claims 
file.  A document from the National Personnel records Center 
addressed to the veteran and dated in May 1994 indicates that 
the records were not in their files and may have been 
destroyed by fire.

The veteran's service medical records include some references 
to his assignments during service.  The veteran entered 
service in October 1955.  A service medical record dated in 
January 1956 shows that he was assigned to B Battery of the 
267th Field Artillery Battalion.  A dental record dated in 
December 1956 also reflects that he was assigned to that 
unit.  Significantly, however, a record dated in "March" 
reflects that the veteran's unit was the 36th FAGP (Field 
Artillery Group).  When examined in August 1957 for the 
purpose of separation from service, it was again noted that 
he was assigned to the Headquarters Battery of the 36th Field 
Artillery Group.  

A search of morning reports was previously conducted and the 
National Personnel Records Center reported in October 1996 
that the morning reports reflected that the veteran was 
assigned to the HQ Battery of the 36th Field Artillery Group 
in April 1957, and that the morning reports for that unit did 
not include references to the claimed injury or accident.

The Board notes that these records, taken as a whole, suggest 
that the veteran was once assigned to a unit (B Battery of 
the 267th Field Artillery Battalion) which was closely 
affiliated with the unit which sustained losses as a result 
of a howitzer explosion in May 1957 (A Battery, 267th Armored 
Field Artillery Battalion), but that he may have been 
reassigned to another unit (the 36th Field Artillery Group) 
prior to the date of the occurrence of that incident.  

Because the veteran's stressor account was not detailed, it 
is difficult to judge the credibility of the account, and 
whether his account is consistent with the other evidence of 
record.  In light of the foregoing, the Board finds that 
further development with respect to the claimed stressor is 
warranted.  Accordingly, this case is REMANDED for the 
following:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  Efforts to obtain 
such records should continue unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for post-
traumatic stress disorder.  After 
securing the necessary release, the RO 
should obtain these records, including 
the above referenced medical records from 
the domiciliary at the VAMC in Temple, 
Texas, and any additional records and 
test reports from the Shreveport VAMC.  
Efforts to obtain such records should 
continue unless it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.

3.  The RO should afford the veteran the 
opportunity to submit a comprehensive 
statement containing as much detail as 
possible regarding the stressor to which 
he alleges he was exposed to in service, 
including, to the extent possible, 
specific details of his personal role in 
the incident (such as whether he was 
present at the time the incident occurred 
or simply learned of the incident later), 
as well as his own unit of assignment at 
the time the claimed incident occurred.  
The veteran should also be advised of 
alternative evidence methods to support 
his claim concerning stressors such as 
buddy statements, diaries, letters, etc.  

4.  The RO should review the entire 
record, and should prepare a report which 
details the nature of any inservice 
stressful event which has been verified.  
If no stressor has been verified, the RO 
should so state in its report.  This 
report is then to be added to the claims 
folder.

5.  After completion of the above 
development, in accordance with the joint 
motion for remand, the RO should schedule 
the veteran for a VA psychiatric 
examination by a psychiatrist to 
determine the nature and extent of any 
psychiatric disorder which may be 
present.  All indicated tests and 
studies, including PTSD sub scales, 
should be performed.  The claims file and 
the RO's report of verified stressors 
must be provided to and reviewed by the 
examiner prior to conducting this 
examination.  If the examiner believes 
that PTSD is the appropriate diagnosis, 
then the examiner must specifically 
identify which, if any, of the verified 
in-service stressor(s) detailed in the 
RO's report are etiologically related to 
and sufficient to cause PTSD, and 
indicate how the veteran otherwise meets 
the diagnostic criteria for PTSD.  The 
complete rationale for each opinion 
expressed must be provided.  Moreover, 
the examiner must reconcile his or her 
opinion with those reached by previous 
examiners.  The veteran is advised that 
failure to report for a scheduled VA 
examination may have adverse 
consequences, to include the denial of 
his claim.  See Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

6.  The RO should then review the record 
to ensure that all necessary development 
has been completed in full.  In 
particular, the RO should review the VA 
psychiatric examination report to confirm 
that any diagnosis of PTSD was based upon 
the verified history provided by the RO.  
If the examiner relied upon a history 
which has not been verified, that 
examination report must be returned as 
inadequate for rating purposes.

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied. 

8.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




